Citation Nr: 1111356	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-23 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death claimed as the result of Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from September 1948 to September 1952 and from March 1956 to July 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Atlanta, Georgia, Regional Office (RO) which denied service connection for the cause of the Veteran's death.  In March 2011, the Board advanced the Appellant's claim on the docket on its own motion.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The Appellant asserts that service connection for the cause of the Veteran's death is warranted as he succumbed to chronic obstructive pulmonary disease (COPD) secondary to his Agent Orange exposure while in the Republic of Vietnam.   

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service personnel documentation has not been associated with the claims file.  Such records would be helpful in establishing that the Veteran served in the Republic of Vietnam.  

The Veteran's April 2006 death certificate indicates that the Veteran died while an inpatient at Wellstar Kennestone Hospital.  

A May 2006 written statement from S. Kraus, M.D., conveys that:

[The Veteran] was in Vietnam for 2 tours of duty.  While there, he came in contact with Agent Orange, which I believe had a contributing affect on his health, causing COPD.  

In her undated notice of disagreement, the Appellant stated that the Veteran's lungs had been examined by a physician from the Emory University medical facility.  In an undated written statement, the Appellant reported that the Veteran had been treated by Drs. Kraus and Pennogreen, as well as the Marietta Pulmonary Group and had died while a patient at Kennestone Hospital.  She clarified that the Veteran had been followed by Dr. Kraus for 15 years.  Clinical documentation of the cited treatment is not of record.  

The VA should obtain all relevant military, VA, and private records which could potentially be helpful in resolving the Appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that she provide information as to all treatment of the Veteran's pulmonary disabilities.  Upon receipt of the requested information and the appropriate releases, contact S. Kraus, M.D., Dr. Pennogreen, the Marietta Pulmonary Group, Wellstar Kennestone Hospital, the Emory University medical facility, and all other identified health care providers and request that they forward copies of all available clinical documentation, not already of record, for incorporation into the record.  

2.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that the Veteran's service personnel records be forwarded for incorporation into the claims file.  

3.  Then readjudicate the issue of service connection for the cause of the Veteran's death claimed as the result of Agent Orange exposure.  If the benefits sought on appeal remain denied, the Appellant should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Appellant's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the statement of the case.  The Appellant should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

4.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).   Expedited handling is requested.  

The Appellant is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment by the VA.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

